Citation Nr: 1214461	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Wounded Warriors Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2000 to April 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision.  The Veteran perfected a timely appeal.

A review of the Virtual VA paperless claims processing system does not reveal any documents pertinent to the present appeal.  

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the transcript has been reviewed and is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

At the Veteran's January 2012 Board hearing the Veteran reported that his service-connected PTSD had worsened in severity since his last VA examination in September 2009.  Since the Veteran has reported that his PTSD has worsened since the most recent examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination. 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to assess the nature and severity of his PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary special studies or tests including psychological testing and evaluation are to be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed report. 

2.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority, to include consideration of whether "staged" ratings are warranted.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


